                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


MALIBU MEDIA, LLC,
                                             Case No. 2:18-cv-13031-KM-JBC
                   Plaintiff,

V.


TZUCI-IANG TANG,

                    Defendant.


             42ROPOSED4.DEFAULT JUDGMENT AND
        PERMANENT INJUNCTION AGAINST TZUCHANG TANG

      THIS CAUSE is before the Court on Plaintiffs Motion for Default Judgment

Against Tzuchang Tang (“Motion”).          Having considered the Motion, being

otherwise duly advised in the premises, and good cause appearing, the Court hereby

      FINDS:

       1.   The address of Plaintiff is:

            30700 Russell Ranch Road, Suite 250
            Westlake Village, CA 91362

       2.   The name and address of Defendant is:

            Tzuchang Tang
            2138 Jordan Court
            Mahwah, NJ 07430
           3.    This Court has jurisdiction over the subject matter of this case and the

parties.

           4.    Venue is proper in this District.

           5.    The   Amended      Complaint        states   claims   for direct copyright

infringement, in violation of 17 U.S.C.                § 106, and contributory copyright
infringement upon which relief may be granted against Defendant.

       6.        Defendant has failed to plead or otherwise defend against Plaintiffs

Amended Complaint in this action.

       7.        Default was entered as to Defendant on May 3, 2019.

       8.        Defendant is not a minor, incompetent person or in active military

service.

       9.        By reason of default, Defendant has admitted the truth of the allegations

in Plaintiffs Amended Complaint.

           10.   Under Count I of the Amended Complaint, Defendant is hereby found

liable to Plaintiff for wi]lfully committing direct copyright infringement.

           11.   Defendant will continue to cause Plaintiff irreparable injury.

Specifically, there is an existing threat of continued violations of Plaintiffs

exclusive rights to reproduce, distribute, perform and display the 8 copyrighted

works listed on Exhibit A attached hereto (the “Works”) through Defendant’s use of
the BitTorrent protocol to upload and download the Works between and among peer

users without authorization from Plaintiff.

      12.      There will be no injury to Defendant caused by entry of a permanent

injunction requiring Defendant to cease infringing Plaintiffs Works.

       13.     Entry ofa permanent injunction against Defendant is “appropriate as it

will cause no greater harm to Defendant and such relief will be in the public interest.”

Virgin Records An,., Inc. v. Bagan, No. 08-4694 (WHW), 2009 U.S. Dist. LEXIS

62303, at *14 (D.N.J. July 21, 2009).

       14.      In accordance with Rule 65(d), Federal Rules of Civil Procedure, this

Default Judgment shall be binding upon Defendant and all other persons in active

concert or participation with Defendant who receive actual notice of this Default

Judgment.

       15.      Plaintiff has submitted a Declaration demonstrating that Plaintiff

expended a total of $465 .00 in and costs, which amount this Court finds reasonable.

             Based on the foregoing findings, it is:

             ORDERED AND ADJUDGED that Defendant Izuchang Tang:

                (a)       shall pay to Plaintiff the sum of$ 12,000.00 in statutory damages,

as authorized under 17 U.S.C.          §   504(c)(1), and $465.00 for costs, as authorized

under 17 U.S.C.       §   505, making a total of $12,465.00, for which let execution issue

forthwith;

                                                 1
                                                 3
             (b)    shall pay to Plaintiff post-judgment interest at the current legal

rate allowed and accruing under 28 U.S.C.            §   1961 as of the date of this Default

Judgment until the date of its satisfaction;

             (c)    be and hereby is enjoined from directly, contributorily or

indirectly infringing Plaintiffs rights under federal or state law in the Works,

including, without limitation, by using the internet, BitTorrent or any other online

media distribution system to reproduce (e.g., download) or distribute the Works, or

to make the Works available for distribution to the public, except pursuant to a lawful

license or with the express authority or Plaintiff.

             (d)    Be and is hereby ordered to destroy all copies of Plaintiffs works

that the Defendant Tzuchang Tang has downloaded onto any computer hard drive or

server without Plaintiffs authorization, and shall destroy all copies of the Works

transferred onto any physical medium or device in Defendant Tzuchang Tang’s

possession, custody, or control.

             (e)    The Court shall retain jurisdiction over this action for six months

or until the judgment is satisfied to entertain such further proceedings supplementary

and to enter such further orders as may be necessary or appropriate to implement

and enforce the provisions of this Default Judgment.
                                                              A
                                                             ff11
       DONE AND ORDERED this                       day of            (        ,2019.




                                               4
By:
 UNITE
         Lr /L-fr
          STATES DISTRICTc5thGE




  5
                               Copyrights-In-Suit for IP Address 24.186.217.180

ISP: Optimum Online
Location: Mahwah, NJ


                               Registration        Date of First                             Most Recent Hit
Title                          Number              PublicatIon           Registration Date   UTC
Purely Perfect Pink            PA0002120139        05/26/2018            06/05/2018          05/29/2018

Wine Makes Me Anal             PA0002116076        03/31/2018            05/01/2018          05/07/2018


Your Luckiest Night            PA0002097537        12/15/2017            01/03/2018          05/06/2018


XXX Threeway Games             PA0002078584        06/30/2017            08/30/2017          05/06/2018

Summer Sex with Sybil          PA0002050596        06/20/2017            08/29/2017          05/06/2018

Born To Be Wild                PA0002078602        08/25/2017            08/30/2017          05/06/2018


Sex For Three By The Sea       PA0002078047        07/29/2017            08/30/2027          05/06/2018


Piano Concerto                 PA0002086118        09/15/2017            10/11/2017          09/18/2017



Total Malibu Media, LLC Copyrights Infringed: 8




                                                   EXHIBIT A
 CNJ750
